Citation Nr: 0826743	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-40 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The appellant had service in the Army National Guard, 
including initial active duty for training from January 1989 
to June 1989, and later periods of inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the appellant's denied claim of 
entitlement to service connection for paranoid schizophrenia.  


FINDING OF FACT

The veteran's paranoid schizophrenia is not related to 
service.  


CONCLUSIONS OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
the appellant's active service.  38 U.S.C.A. §§ 101(24), 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  

Here, the RO sent correspondence in February 2004 and March 
2004, and a rating decision in August 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and satisfied the duty prior to the final 
adjudication in the November 2005 statement of the case.  

Finally, with respect to VA's duty to assist, the Board notes 
that pertinent records from relevant sources identified by 
the appellant, and for which he authorized VA to request, 
have been obtained.  38 U.S.C.A. § 5103A.  VA has associated 
with the claims folder his Army National Guard and post-
service private treatment records.  The Board acknowledges 
that the record shows that the appellant has been in receipt 
of Social Security disability compensation since 1995, but 
that his Social Security records have not been associated 
with the claims folder.  While the RO made multiple attempts 
in March 2004, July 2004, April 2005, and August 2005 to 
obtain the appellant's Social Security records from the 
Social Security Administration's district offices in St. 
Louis and Kansas City, Missouri, those attempts were 
unsuccessful.  Nevertheless, the Board finds that a remand to 
obtain such records is not necessary before adjudicating the 
appellant's claims for paranoid schizophrenia because neither 
the appellant nor his representative has indicated that the 
Social Security records contain information relevant to the 
claim.  Furthermore, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional available evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

The appellant is seeking service connection for paranoid 
schizophrenia.  Service connection may be granted if it is 
shown that he suffers from a disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303 (2007).  

The term 'active military, naval, or air service' includes: 
(1) active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty or from an acute myocardial infarction, 
cardiac arrest, or cerebrovascular accident occurring during 
such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2007).  INACDUTRA includes duty (other 
than full-time duty) performed by a member of the National 
Guard of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d) (4) (2007).  Service connection on a presumptive 
basis is not available where the only service performed is 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. at 
476-78.

When no preexisting condition is noted at the time an 
appellant enters service, the presumption of soundness arises 
and the appellant is presumed to have been sound upon entry.  
The presumption of soundness may only be rebutted by clear 
and unmistakable evidence that the appellant's disability was 
both preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2007).  

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 days or 
more. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007). However, presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. §  3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In this case, the appellant and his service representative 
assert that his currently diagnosed paranoid schizophrenia 
was caused or aggravated by the harassment he received from 
his sergeant and fellow servicemen because of his religion.  
Specifically, the appellant maintains that while serving in 
the Army National Guard, he was the target of numerous 
arguments and threats because of his Islamic faith, and that 
those experiences contributed to his current mental illness.  
The appellant acknowledges that he was hospitalized for 
various psychiatric problems prior to enlisting in the 
military.  Nevertheless, he claims that he never required 
medication for any psychiatric problems prior to entering the 
service, and that whatever preexisting problems he had were 
worsened as a result of his military service.

As noted in a May 1996 Army psychiatric consultation report, 
the appellant reported that on several occasions prior to 
enlisting in the military, he was treated for psychiatric 
problems at a state-run hospital in New Jersey, where he 
stayed for several months as an inpatient.  The appellant 
further stated that he had been advised to take medication on 
an outpatient basis and to have follow-up appointments for 
his psychiatric condition, but conceded that he had not done 
this for any extended period of time.  The Army psychiatrist 
evaluating the appellant in May 1996 recommended that his 
medical records be obtained.  However, the record from that 
time shows that when the appellant's company commander asked 
him to sign a release waiver for medical information, he 
refused to do so.  Furthermore, the appellant has not 
cooperated in obtaining records of any pre-service diagnosis 
or treatment for psychiatric problems for submission to VA.  
Nor has he provided VA with any information that would enable 
VA to request the information on his behalf.  Consequently, 
any information that may have been elicited in support of the 
appellant's service connection claim has not been not 
obtained because of his failure to cooperate.  In this 
regard, the Board reminds the appellant that the duty to 
assist in the development and the adjudication of claims is 
not a one-way street.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  

The appellant's November 1988 pre-induction examination is 
negative for any complaints, diagnoses, or treatment for 
psychiatric disorders, including paranoid schizophrenia.  
Furthermore, there is no clinical evidence of record showing 
that any such disorder pre-existed service.  Therefore, the 
Board finds that the presumption of soundness is not rebutted 
in this case.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 C.F.R. §  3.304(b) (2007).  

The evidence shows that he had active service, performed as 
initial active duty for training, from January 13, 1989, to 
June 23, 1989.  Records dated during this period are void of 
any complaints, diagnoses, or treatment for mental health 
problems.  

The record indicates the remainder of the appellant's 
military service from June 24, 1989 to October 1, 1996 was 
INACDUTRA in Army National Guard units based in New Jersey 
and Georgia.  Medical records from this period include a 
January 1993 National Guard examination, in which the 
appellant reported being admitted to a private hospital from 
October 26 1992, to November 5, 1992, due to mental health 
problems arising from a private relationship and from his 
civilian employment. 

Additionally, a November 2002 letter from a private 
psychiatrist, who began treating the appellant for mental 
health problems in 1997, indicated that the appellant was 
diagnosed with paranoid schizophrenia prior to his discharge 
from the National Guard and that he began receiving Social 
Security disability compensation for that disorder as early 
as 1995.  None of the appellant's private medical records 
prior to his discharge from the National Guard, however, have 
been associated with his claims folder because the appellant 
has not cooperated in obtaining them.  Nor has he provided VA 
with any information that would enable VA to request the 
information on his behalf.  Thus, the Board concludes that 
that any information that may have been elicited in support 
of the appellant's service connection claim has not been not 
obtained because of his failure to cooperate.  Wood.  

In May 1996, the appellant was referred for evaluation by an 
Army psychiatrist following complaints that he was having 
interpersonal conflicts with other members of his National 
Guard unit.  It was noted that those conflicts may have 
arisen out of differences in religion, but were more likely 
due to the appellant's difficulty in cooperating with others 
and accepting orders in a conventional manner.  During the 
May 1996 evaluation, the appellant reported that prior to 
entering the Army National Guard, he had worked as a city 
sanitation engineer and held a variety of odd jobs in New 
Jersey.  He also stated that he had been treated for 
psychiatric problems at a state-run hospital in New Jersey, 
where he stayed for several months as an inpatient, and that 
afterwards he had been advised to take medication on an 
outpatient basis and to have follow-up appointments, but had 
not done so.  Additionally, the appellant reported that, 
since entering the National Guard, he had been hospitalized 
at a psychiatric facility in Georgia for a short period of 
time. 

After reviewing the appellant's reports and conducting a 
clinical evaluation, the Army psychiatrist concluded that, 
while the appellant had no secondary symptoms of a serious 
schizophrenic process, he displayed noticeable shallowness in 
speech and affect and demonstrated difficulty in 
interpersonal communication, especially in team settings.  
Noting that he reported private treatment for psychiatric 
problems in the past but that those private treatment records 
were unavailable, the psychiatrist concluded that he did not 
have sufficient information to diagnose the appellant with a 
psychiatric disorder.  Nevertheless, based upon the clinical 
information available at that time and the appellant's own 
statements, the psychiatrist recommended that the appellant 
be discharged from service in the Army National Guard.  

The record thereafter shows that, since his discharge from 
the Army National Guard in October 1996, the appellant has 
been diagnosed with paranoid schizophrenia and has received 
treatment for that disorder and related symtomotology, 
including paranoid thoughts and delusions, ideas of reference 
and persecution, auditory and visual hallucinations, impaired 
judgment and thinking, and task attendance.

On review of all evidence of record, the Board finds that 
service connection for paranoid schizophrenia is not 
warranted.  The competent clinical evidence of record 
confirms a current diagnosis of paranoid schizophrenia.  
However, it does not show that this disorder was incurred or 
aggravated during the appellant's active service in the Army 
National Guard.  Indeed, the appellant himself does not 
contend, nor does the record show, that his paranoid 
schizophrenia was incurred or aggravated during his period of 
initial active duty for training, which lasted from January 
13, 1989 to June 23, 1989.  As noted above, the remainder of 
the appellant's service in the National Guard, from June 24, 
1989, to October 1, 1996, was performed as INACDUTRA.  Given 
that service connection may only be granted for injuries, as 
opposed to diseases such as paranoid schizophrenia, incurred 
during INACDUTRA, the only relevant period of National Guard 
duty in the instant case is the appellant's initial active 
duty for training, in which no complaints, diagnoses, or 
treatment for paranoid schizophrenia or any other psychiatric 
disorder were shown.  

Given that the only service performed by the appellant was 
ACDUTRA and INACDUTRA, service connection on a presumptive 
basis is not warranted.  Biggins v. Derwinski, 1 Vet. App. at 
476-78.  Further, in view of the lengthy period between a 
diagnosis of paranoid schizophrenia and the appellant's 
separation from service, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, 
there is no competent evidence linking his paranoid 
schizophrenia to service.

In denying the claim, the Board acknowledges the appellant's 
statements to the effect that his paranoid schizophrenia was 
incurred or aggravated by his experiences in the National 
Guard, and that he has continuously experienced symptoms of 
this disorder since that time.  The Board finds the 
appellant's statements regarding the continuity of 
psychiatric symptoms since service statements to be credible.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
medical evidence of a nexus to service.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  In this case, there is no 
medical evidence relating the appellant's current 
schizophrenia to his period of active service.  Nor are the 
appellant's own assertions probative to the extent that he 
relates his current diagnosis to his active service.  As a 
lay person, he is not competent to opine as to medical 
etiology or to render medical opinions. Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Accordingly, his assertions as to medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between his currently diagnosed paranoid 
schizophrenia and his time in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board). 

The Board declines to obtain a medical nexus opinion as to 
the appellant's claim for paranoid schizophrenia.  As noted, 
the record contains no evidence of psychiatric disability 
during active service or for years after service.  Thus, 
while there is a current diagnosis of schizophrenia, there is 
no true indication that it is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Given the 
absence of pathology in service and the first suggestion of 
schizophrenia years after active duty, relating the condition 
to service would be speculative.  In this regard, the Board 
notes that service connection may not be based on a resort to 
pure speculation or even remote possibility.  38 C.F.R. 
§ 3.102.  The duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2).  
Thus, the preponderance of the evidence shows that the 
appellant's paranoid schizophrenia first manifested several 
years after his period of active service and are not related 
to his active service and therefore service connection must 
be denied.


ORDER

Service connection for paranoid schizophrenia is denied.

______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


